                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    FRANKFORT

 UNITED STATES OF AMERICA,                      )
                                                )
        Plaintiff,                              )    Criminal No. 3:15-cr-00003-GFVT-MAS
                                                )
 V.                                             )
                                                )         MEMORANDUM OPINION
 GREGORY HEDGES,                                )                 &
                                                )               ORDER
                                                )
        Defendant.

                                      *** *** *** ***

       This matter is before the court on Defendant Gregory Hedges’s violation of supervised

release. Magistrate Judge Matthew A. Stinnett issued a Recommended Disposition pursuant to

Mr. Hedges’s violation. [R. 400.] Judge Stinnett recommended revocation and a sentence of

time served to be followed by a period of twenty-four months of supervised release, with the

added condition that Mr. Hedges complete three months residency at an inpatient substance

abuse treatment program and three months residency at a halfway house with an outpatient

substance abuse treatment program. Id. at 6. Mr. Hedges preserved his right of allocution and

came before the undersigned on June 16, 2021. [R. 408.] Moreover, Mr. Hedges filed a timely

objection to Judge Stinnett’s recommendation. [R. 401.] After consideration of both Judge

Stinnett’s Recommendation and Mr. Hedges’s objection and allocution, the Court ADOPTS the

Magistrate Judge’s Recommendation.
                                                 I

       Judge Stinnett’s Recommended Disposition accurately sets forth a more detailed account

of the factual and procedural background of this case. The Court incorporates Judge Stinnett’s

discussion of the record by reference here but will nevertheless reiterate a few key facts.

       On June 23, 2016, Mr. Hedges plead guilty to conspiracy to commit wire and mail fraud

in violation of 18 U.S.C. § 1349. [R. 215.] The Court sentenced him to forty-eight months

imprisonment with three years of supervised release to follow. Id. Mr. Hedges’s original term

of supervision began on April 17, 2020. [R. 400 at 2.] Included in his terms of supervision was

a clause that Mr. Hedges was not to commit another federal, state, or local crime, or to

unlawfully possess a controlled substance. Id. In February 2021, the USPO reported to the

Court that Mr. Hedges’s urine had tested positive for methamphetamine and that he had been

charged with operating a motor vehicle under the influence of alcohol. Id. Mr. Hedges

stipulated to the charged violations and was ordered to attend an inpatient substance treatment

facility for three months. Id. However, in April 2021, after only nine days at the inpatient

facility, Mr. Hedges requested to be transported to the Pikeville Medical Center emergency room

due to leg soreness and swelling. Id. at 2-3. Upon release from the hospital, however, Mr.

Hedges failed to return to inpatient treatment, a Grade C violation. Id. at 3. Based on his

criminal history and a Grade C violation, the Guideline range for this violation is five to eleven

months imprisonment. Id.

       Judge Stinnett held a revocation hearing on May 26, 2021, at which Mr. Hedges

stipulated to the violation in the report. [R. 399.] There, the United States proposed a sentence

of time served and advocated for outpatient substance abuse treatment. [R. 400 at 5.] Although

Mr. Hedges also requested outpatient treatment, his probation officer stated on the record that



                                                 2
“she believed inpatient treatment was more appropriate” for Mr. Hedges. Id. For reasons more

thoroughly articulated in the Recommended Disposition, Judge Stinnett ultimately recommended

revocation of Mr. Hedges’s supervised release with a sentence of time served. [R. 400 at 6.]

Moreover, Judge Stinnett recommended that supervised release be reimposed for twenty-four

months with all of the same conditions originally imposed, alongside the additional conditions

that Mr. Hedges spend three months at an inpatient substance abuse treatment facility and then

spend three months at a halfway house with outpatient substance abuse treatment. Id. In

reaching his conclusion, Judge Stinnett noted that “Hedges took responsibility for his behavior

and apologized for abusing the Court’s trust in leaving Westcare.” Id. at 5.

                                                 II

       Under Federal Rule of Criminal Procedure 59(b), a party has fourteen days after service

to register any objections to the recommended disposition or else waive his rights to appeal. 1

See also 28 U.S.C. § 636(b)(1). In order to receive de novo review by this Court, any objection

to the report and recommendation must be specific. Mira v. Marshall, 806 F.2d 636, 637 (6th

Cir. 1986). A specific objection “explain[s] and cite[s] specific portions of the report which

[counsel] deem[s] problematic.” Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007) (citation

omitted). A general objection that fails to identify specific factual or legal issues from the report

and recommendation, however, is not permitted since it duplicates the Magistrate’s efforts and

wastes judicial economy. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th

Cir. 1991).

       In this matter, Mr. Hedges filed one objection to the Recommended disposition, so de



1
 Parties agreed to a shortened objection period of three days in this matter to reduce the amount
of time Mr. Hedges spends in custody between his final hearing and the filing of this Order. [R.
400 at 6, n.2.]
                                                  3
novo review under 28 U.S.C. § 636(b)(1)(c) has been triggered. [R. 401.] Moreover, Mr.

Hedges preserved his right to allocution. Within his objection, Mr. Hedges argues that outpatient

substance abuse treatment is a more appropriate solution in this matter and that he does not need

intensive inpatient substance abuse treatment. [See R. 401; R. 408.] In support, Mr. Hedges

states that his positive drug test “was more than three months ago” and that he has been sober

since. [R. 401 at 1.] Additionally, Mr. Hedges argues that he has medical issues that he does not

believe can be adequately addressed at an inpatient facility and that his sister has agreed to allow

him to reside with her. Id. at 1-2. At his allocution hearing, Mr. Hedges argued that, although he

did use methamphetamine, he is not a “meth addict,” and believes that outpatient treatment

would allow him to maintain sobriety while simultaneously permitting him to build a house on

property he owns and get married. [R. 408.]

       Upon review, the Court is not inclined to permit Mr. Hedges to attend only outpatient

treatment. Although it is commendable that Mr. Hedges has remained sober for three months, he

has been incarcerated during a large portion of that time. Moreover, Mr. Hedges has tried to

remain sober in the past and has returned to drug usage. Consequently, the Court finds that Mr.

Hedges can receive the most benefit from a stay at an inpatient substance abuse facility.

Moreover, while the Court is aware that Mr. Hedges has ongoing medical issues, the Court

places its trust in the USPO to advise a plan which will allow Mr. Hedges to both attend inpatient

treatment and have access to necessary medical treatment. Having reviewed the record,

arguments by all parties, and Mr. Hedges’s statements made at his allocution hearing, the Court

ORDERS as follows:

   1. The Magistrate Judge’s Report and Recommendation [R. 400] is ADOPTED as and for

       the opinion of the Court;



                                                 4
2. Defendant Gregory Hedges is found GUILTY of all violations, as set forth in the Petition

   filed by the United States Probation Office and the Recommended Disposition of the

   Magistrate Judge;

3. Mr. Hedges’s supervised release is REVOKED;

4. Mr. Hedges is hereby SENTENCED to TIME SERVED with a period of 24 months of

   supervised release to follow with all of the same conditions as originally proscribed plus

   the following additional conditions:

          a. Three months residency at an inpatient substance abuse treatment program as

              determined by USPO; and

          b. Three months residency at a halfway house with outpatient treatment as

              determined by USPO;

5. USPO SHALL immediately notify the Court and the United States Marshal Service upon

   placement and, subsequently, the USMS SHALL DELIVER Mr. Hedges to the

   appropriate treatment facility;

6. Mr. Hedges SHALL appear for a status conference before Judge Van Tatenhove after

   having spent six months on supervised release. The USPO SHALL ensure that this status

   conference be scheduled with the Court as Mr. Hedges nears six months of supervised

   release completion.

7. Judgment shall enter promptly.



   This the 21st day of June, 2021.




                                            5
6
